      Case 7:20-cv-00274 Document 12 Filed on 12/28/20 in TXSD Page 1 of 5




                        IN THE UNTIED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

G&G CLOSED CIRCUIT EVENTS, LLC,                   §
as Broadcast Licensee of the September 16,        §
2017 Gennady Golovkin v. Saul Alvarez IBF         §
World Middleweight Championship Fight             §
Program                                           §
Plaintiff,                                        §
                                                  §
V                                                 §       CIVIL ACTION NO. 7:20-cv-00274
                                                  §
1) CITY OF DONNA, TEXAS, individually,            §
and d/b/a DONNA MAIN SQUARE PARK;                 §
2) MARISSA OZUNA, individually; and               §
3) JOSE ERNESTO LUGO, individually,               §
Defendants                                        §

          DEFENDANTS' ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT

        Defendants, MARISSA OZUNA and JOSE ERNESTO LUGO, named Defendants in the

 above-entitled and numbered cause, file this Answer to Plaintiff’s Original Complaint (hereinafter

 referred to as “Complaint”):

                            DEFENDANTS' ORIGINAL ANSWER

        1.      Pursuant to Federal Rule of Civil Procedure 8(b), Defendants respond to the

 allegations in each corresponding paragraph of the Complaint as follows:

                                               I.
                                            PARTIES

        2.      Defendants admit only so much of Paragraph 2 of the Complaint that alleges that

 City of Donna, Texas is an incorporated city in Hidalgo County, Texas. Defendants deny the

 remaining allegations of paragraph 2 of the Complaint.
     Case 7:20-cv-00274 Document 12 Filed on 12/28/20 in TXSD Page 2 of 5




       3.        Defendants admit only so much of Paragraph 3 of the Complaint that alleges that

Marissa Ozuna is an individual. Defendants deny the remaining allegations of paragraph 3 of the

Complaint.

       4.        Defendants admit only so much of Paragraph 4 of the Complaint that alleges that

Jose Ernesto Lugo is an individual. Defendants deny the remaining allegations of paragraph 4 of

the Complaint.

                                          II.
                               STATEMENT OF JURISDICTION

       5.        Defendants deny the allegations of paragraph 5 of the Complaint.

                                               III.
                                              VENUE

       6.        Defendants admit only so much of Paragraph 6 that venue is proper in this District

because Defendants reside in this District. Defendants deny the remaining allegations of paragraph

6 of the Complaint.

                                          IV.
                                 STATEMENT OF THE CLAIM

       7.        Defendants deny the allegations of paragraph 7 of the Complaint.

       8.        Defendants deny the allegations of paragraph 8 of the Complaint.

       9.        Defendants deny the allegations of paragraph 9 of the Complaint.

       10.       Defendants deny the allegations of paragraph 10 of the Complaint.

       11.       Defendants deny the allegations of paragraph 11 of the Complaint.

       12.       Defendants deny the allegations of paragraph 12 of the Complaint.

       13.       Defendants deny the allegations of paragraph 13 of the Complaint.

       14.       Defendants deny the allegations of paragraph 14 of the Complaint.

       15.       Defendants deny the allegations of paragraph 15 of the Complaint.
      Case 7:20-cv-00274 Document 12 Filed on 12/28/20 in TXSD Page 3 of 5




       16.     Defendants deny the allegations of paragraph 16 of the Complaint.

       17.     Defendants deny the allegations of paragraph 17 of the Complaint.

                                        V.
                         VIOLATION OF 47 U.S.C. § 553 OR § 605

       18.     Defendants deny the allegations of paragraph 18 of the Complaint.

                                        VI.
                             DEMAND FOR RELIEF SOUGHT

       19.     Defendants deny the allegations of paragraph 19 subsections a-g of the Complaint.

                                         VII.
                                 AFFIRMATIVE DEFENSES

                                    First Affirmative Defense

       20.     At all times, Defendants acted in good faith and had reasonable grounds for

believing their actions were in compliance with the Communications Act of 1934, as amended,

47 U.S.C. §§ 553 or 605 in Texas.

                                  Second Affirmative Defense

       21.     Plaintiff’s claims are barred, in whole or in part, by the applicable statute of

limitations.

                                    Third Affirmative Defense

       22.     Defendants did not know or show reckless disregard for whether their conduct was

prohibited by the Communications Act of 1934, as amended, 47 U.S.C. §§ 553 or 605 in Texas.

                                  Fourth Affirmative Defense

       23.     To the extend Plaintiff seeks damages not recoverable under the Communications

Act of 1934, as amended, 47 U.S.C. §§ 553 or 605 in Texas, Plaintiff is barred from such recovery.
     Case 7:20-cv-00274 Document 12 Filed on 12/28/20 in TXSD Page 4 of 5




                                   Fifth Affirmative Defense

       24.     Defendants reserve the right to assert further affirmative defenses as they become

evident through discovery investigation.

                                            VIII.
                                        JURY DEMAND

       25.     Defendants hereby request a trial by jury pursuant to Rule 38 of the Federal Rules

of Civil Procedure.

                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendants pray that their Answer to

Plaintiff’s Original Complaint be deemed good and sufficient, that all claims by Plaintiff against

Defendants, Marissa Ozuna and Jose Ernesto Lugo, be dismissed with prejudice, and that

Defendants be awarded the costs of court, attorney's fees, and such other and further relief as

Defendants may be entitled to in law or in equity.

                                             Respectfully submitted,
                                             LAW OFFICES OF DAMIAN C. OROZCO, P.C.
                                             1138 East Expressway 83, Suite C
                                             Pharr, Texas 78577
                                             Tel: (956) 782-5447
                                             Fax: (956) 782-5448

                                             By: /s/ Damian C. Orozco
                                                 DAMIAN C. OROZCO
                                                 State Bar No. 24008756
                                                 Federal No. 25673
                                                 Attorney for Defendants

                                CERTIFICATE OF SERVICE

       I certify that on this 28th day of December, 2020, a true and correct a true and correct copy

of the forgoing and/or attached was served on each attorney of record or party in accordance with

Federal Rule of Civil Procedure 5(b) as follows:
     Case 7:20-cv-00274 Document 12 Filed on 12/28/20 in TXSD Page 5 of 5




Via ECF
Hon. David Diaz
Law Offices of David Diaz, PLLC
825 Watter’s Creek Blvd.
Building M, Suite 250
Allen, Texas 75013
Tel: 972-996-4588
Email: david@diazlawtx.com


                                    By: /s/ Damian C. Orozco
                                       DAMIAN C. OROZCO
                                       Attorney for Defendants
